Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 19-25 in the reply filed on December 21st, 2021 are acknowledged. Claims 1-18 and 35 have been cancelled. Claims 26-34 and 36-38 have been withdrawn.  Claims 19-34 and 36-38 are pending.
Action on merits of claims 19-25 as follows.

Claim Rejections - 35 USC § 112(f)
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the configured to receive a test signal…; the second portion is configured to provide an output signal…” as recited in claims 19 and 25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sharp (JP 2010/032726, hereinafter as Sharp ‘726) in view of Huang (US 2012/0091997, hereinafter as Huang ‘997).
Regarding Claim 19, Sharp ‘726 teaches an array substrate (Fig. 3, (11)) comprising an insulating layer (21) provided with a first via (21a) therein, wherein the array substrate further comprises a detection structure (29, see Fig. 3) comprising a first conductive structure (27), a second conductive structure (28) and an insulating structure (21) between the first conductive structure and the second conductive structure, the insulating structure being a portion of the insulating layer, the second conductive structure comprises a first portion and a second portion (see Fig. 3) which are separated from each other, the first portion and the second portion partially overlapping with the first conductive structure in a thickness direction of the array substrate, respectively, and a second via (21b_left side) is provided in the insulating structure between overlapping 
Thus, Sharp ‘726 is shown to teach all the features of the claim with the exception of explicitly the features: “the first portion is configured to receive a test signal; and the second portion is configured to provide an output signal”.
However, Huang ‘997 teaches the first portion is configured to receive a test signal (T2, VDD, see Fig. 8); and the second portion is configured to provide an output signal (signal detecting unit M, see Fig. 8 and [0064]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sharp ‘726 by having the first portion is configured to receive a test signal; and the second portion is configured to provide an output signal for the purpose of providing a detecting circuit structure and accurate detection result (see substrate) as suggested by Huang ‘997.
Examiner notes that amend claim 19 contains functional limitations “configured to receive a test signal” and “configured to provide an output signal” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the terms “to receive a test signal” and “to provide an output signal”” are nothing else than the result achieved by the invention. 



    PNG
    media_image1.png
    436
    332
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    270
    853
    media_image2.png
    Greyscale

Figs. 1 and 3 (Sharp ‘726)


Thus, Sharp ‘726 is shown to teach all the features of the claim with the exception of explicitly the features: “the first via is within the non-display area, and the detection structure is within the display area”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first via and the detection structure that can be arranged in any order, thus the first via is arranged within the non-display area, and the detection structure is arranged within the display area involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 21, Sharp ‘726 teaches a first conductive layer (27) and a second conductive layer (28) sandwiching the insulating layer (21) therebetween, wherein the first conductive structure of the detection structure (29) is formed in the first conductive layer, and the second conductive structure of the detection structure is formed in the second conductive layer (see Fig. 3).  

Regarding Claim 22, Sharp ‘726 teaches the first conductive layer (27) is a gate metal layer, the insulating layer (14) is a gate insulating layer, and the second conductive layer (28) is a data line metal layer.  
Furthermore, it has been held to be within the general skill of a worker in the art to select the first conductive layer is a gate metal layer (or bottom gate of thin film transistor) on the basis In re Leshin, 125 USPQ 416.

Regarding Claim 23, Sharp ‘726 teaches the second conductive structure (28) of the detection structure (29) is a portion of a data line (see Fig. 3)

Regarding Claim 24, Sharp ‘726 teaches a plurality of detection structures (29) which are uniformly distributed (see Fig. 10).

Regarding Claim 25, Sharp ‘726 teaches a display device comprising an array substrate (Fig. 3, (11); [0007]-[0067]) comprising an insulating layer (21) provided with a first via (21a) therein, wherein the array substrate further comprises a detection structure (29, see Fig. 3) comprising a first conductive structure (27), a second conductive structure (28) and an insulating structure (21) between the first conductive structure and the second conductive structure, the insulating structure being a portion of the insulating layer, the second conductive structure comprises a first portion and a second portion (see Fig. 3) which are separated from each other, the first portion and the second portion partially overlapping with the first conductive structure in a thickness direction of the array substrate, respectively, and a second via (21b_left side) is provided in the insulating structure between overlapping portions of the first portion and the first conductive structure (27), and a third via (21b_right side) is provided in the insulating structure (21) between overlapping portions of the second portion (28) and the first conductive structure (27) (see Fig. 3).  

However, Huang ‘997 teaches the first portion is configured to receive a test signal (T2, VDD, see Fig. 8); and the second portion is configured to provide an output signal (signal detecting unit M, see Fig. 8 and [0064]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sharp ‘726 by having the first portion is configured to receive a test signal; and the second portion is configured to provide an output signal for the purpose of providing a detecting circuit structure and accurate detection result (see substrate) as suggested by Huang ‘997.
Examiner notes that amend claim 19 contains functional limitations “configured to receive a test signal” and “configured to provide an output signal” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the terms “to receive a test signal” and “to provide an output signal”” are nothing else than the result achieved by the invention. 

Response to Arguments
Applicant’s arguments with respect to claims 19-25, filed on Dec 21st, 2021, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829